DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 12/16/2021 in which claims 1-20 are pending, claims 1, 11, and 19 are independent has been entered of record.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the prior art does not teach or suggest either alone or in combination an apparatus comprising: one or more control circuits are configured to determine a source line voltage to be applied to the source line during a sensing operation and determine a threshold voltage level for the source-side select gate transistor based on the source line voltage, the one or more control circuits are configured to set a threshold voltage of the source-side select gate transistor to the threshold voltage level prior to the sensing operation and set the bit line to a bit line voltage less than the source line voltage applied to the source line during the sensing operation and in combination with other limitations.
Regarding claims 11-18, the prior art does not teach or suggest either alone or in combination a method comprising: determining a threshold voltage level for the source-side select gate transistor of the NAND string based on the source line voltage to be applied to the source line during the sensing operation and the bit line voltage to be applied to the bit line during the sensing operation; -3- Attorney Docket No. SAND-02392US1 sand/2392us1/2392us1-response-001setting a threshold voltage of the source-side select gate transistor to the threshold voltage level prior to performing the sensing operation; and performing the sensing operation to determine a data state of a selected memory cell transistor within the NAND string while the source line is set to the source line voltage and the bit line is set to the bit line voltage subsequent to setting the threshold voltage of the source-side select gate transistor to the threshold voltage level and in combination with other limitations.
Regarding claims 19-20, the prior art does not teach or suggest either alone or in combination an apparatus comprising: one or more control circuits are configured to determine a source line voltage to be applied to the p-type doped source line during a sensing operation and determine a bit line voltage to be applied to the n-type doped bit line during the sensing operation, the one or more control circuits are configured to determine a threshold voltage level for the source-side select gate transistor based on a voltage difference between the source line voltage and the bit line voltage, the one or more control circuits are configured to set a threshold voltage of the source-side select gate transistor to the threshold voltage level prior to the sensing operation and set the bit line to a bit line voltage less than the source line voltage during the sensing operation and in combination with other limitations.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANTHAN TRAN/Primary Examiner, Art Unit 2825